Citation Nr: 0306511	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  97-32 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for lumps on the breast 
due to undiagnosed illness.

2.	Entitlement to service connection for recurrent blisters 
of the feet due to undiagnosed illness.

(The issues of entitlement to service connection for "flu-
like symptoms;" sleep disturbances and fatigue due to 
undiagnosed illness; a vision disorder; a bladder disorder; a 
mental disorder, including an anxiety disorder and post-
traumatic stress disorder; and compensation under the 
provisions of 38 U.S.C. § 1151, will be the subject of later 
action by the Board, pending appropriate development).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant is a member of the U.S. Army Reserve who had 
active duty from November 1990 to April 1991.  He was 
stationed in Southwest Asia from January to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

The record reflects that the appellant has claimed service 
connection for numerous asserted disabilities, and argued 
that they were incurred during his Persian Gulf service.  
Because the appellant's contentions are primarily based upon 
the presumptive provisions of 38 C.F.R. § 3.317, the Board 
has recharacterized the issues certified for appeal to 
facilitate analysis.  See 38 C.F.R. § 19.35 (Providing in 
substance that applicable law provides that certification is 
for administrative purposes and does not serve to either 
confer or deprive the Board of jurisdiction of an issue). 

The Board is undertaking additional development with respect 
to the issues of entitlement to service connection for "flu-
like symptoms;" sleep disturbances and fatigue due to 
undiagnosed illness; a mental disorder, including an anxiety 
disorder and post-traumatic stress disorder; and compensation 
under the provisions of 38 U.S.C. § 1151 on a de novo basis, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
the appellant's response to the notice, the Board will 
prepare a separate decision addressing these issues, as well 
as direct appropriate action relative to the appellant's 
claims of entitlement to service connection for a vision 
disorder and a bladder disorder, which were denied by rating 
action dated in August 1994 and to which the appellant noted 
his disagreement within one year from the date of being 
notified of the decision.  


FINDING OF FACT

The appellant has been diagnosed to have lipomas of the 
breast and stomach, and plantar fibromatosis, tinea pedis, 
and eczema of the feet.


CONCLUSION OF LAW

Because the appellant has been diagnosed to have lipomas of 
the breast and stomach, and plantar fibromatosis, tinea 
pedis, and eczema of the feet, the criteria for a grant of 
service connection for undiagnosed illnesses due to Persian 
Gulf service have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1117, 1118, 1131, 1137 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with applicable law.  See The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001), and 
eliminating the well-grounded claim requirement; expanding 
the duty of VA to notify the appellant and the representative 
of requisite evidence, and enhancing the duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  See generally VCAA; see also 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); and 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629].  

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record and 
is of the opinion that the provisions of the VCAA have been 
satisfied.  

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated in August 1994 and the reconsidered rating 
decision dated in September 1997.  Additionally, the 
appellant was provided with both a Statement and numerous 
Supplemental Statements of the Case pertaining to the 
appealed issues, which set forth the general requirements of 
then-applicable law pertaining to the establishment of claims 
of service connection.  

In compliance with both the VCAA and the Court's observation 
in Quartuccio, the appellant was advised by letters dated in 
January, June, August and December 1996 of the evidence that 
would substantiate his claim of service connection for the 
claimed disabilities, and that it was his responsibility to 
provide such evidence.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.§ 5103A (d).  The 
appellant has been afforded VA medical examinations and 
clinical testing in December 1993, April 1994, January and 
February 1996, May 1997 and June and July 1998.    

Given the extensive development undertaken by the RO; the 
advisements accorded to the appellant of his responsibility 
to provide substantiating evidence, and the fact that the 
appellant has pointed to no other evidence which has not been 
obtained the Board finds that the record is ready for 
appellate review.  


The Merits of the Claims

The Board has carefully considered the evidence of record and 
the appellant's contentions in light of the applicable law.  
Having done so, the Board is of the opinion that the clear 
preponderance of the evidence is against the claims.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may also be granted for a chronic 
disability resulting from disease or injury incurred in or 
aggravated by service.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As noted, the appellant is a veteran of approximately two 
months of service in the Persian Gulf.  Service connection 
may be established for a chronic disability resulting from an 
undiagnosed illness which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more not later than December 31, 2006.  38 C.F.R. 
§ 3.317(a)(1)(i) (2001); see also 66 Fed. Reg. 56614-56615 
(2001) (regarding the extension of the presumptive period to 
December 31, 2006).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, signs or 
symptoms involving the skin.  38 C.F.R. § 3.317(b).   


An April 4, 1991 pre-separation physical examination is of 
record.  It reflects that on the date indicated, the 
appellant underwent a comprehensive physical examination.  In 
an accompanying questionnaire in which he was asked, among 
other things, if he then had or ever had "skin diseases," 
the appellant responded in the negative.  Although the 
appellant responded in the affirmative to the query whether 
he ever had "foot trouble," the military medical examiner 
noted that the appellant had a bunion removed from his right 
foot prior to his entrance onto active military duty, and 
there were no other abnormalities noted.  The report of 
medical examination reflects that the appellant's "skin and 
lymphatics" were found to be normal.  

Upon separation, the appellant's PULHES physical profile 
noted to be:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
2
1

Thus, shortly before he was separated from active military 
duty, the appellant was in a high level of mental and 
physical fitness, except for a slightly diminished vision 
capacity that was noted to be the result of astigmatism.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); (Observing 
that the "PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service. 

The appellant's service medical records from the period of 
active duty are otherwise devoid of any mention of any 
dermatological symptoms or disorders.  

The record reflects that in October 1993, the appellant was 
noted to have had three growths removed - two from his chest 
and one from his stomach.  Follow-up clinical testing 
revealed these to be lipomas.  A lipoma is a benign tumor 
composed of fatty tissue.  Dorland's Illustrated Medical 
Dictionary (28th ed. 1994) 949; see Anglin v. West, 11 Vet. 
App. 361, 365 (1998); affirmed, 203 F.3d 1343 (Fed. Cir. 
2000) (In part recognizing such diagnosis and definition).  
In December 1993, the history was noted and it was further 
observed that the appellant was then developing a new lipoma 
on his stomach.  During a May 1997 VA examination, the 
appellant was noted to have a history of lipomas, which were 
then noted to be "asymptomatic."  In July 1998, the 
appellant was noted to have what was then described as the 
onset of a lipoma on his left forearm.  

The appellant's symptoms are thus diagnosed, and the 
presumptive provisions of 38 C.F.R. § 3.317 are therefore not 
for application.  VAOPGCPREC 8-98 [In addressing the question 
of whether the VA may pay compensation under 38 U.S.C. § 1117 
for disability manifested by symptoms that either elude 
diagnosis or are attributed to a poorly-defined disease such 
as chronic fatigue syndrome or fibromyalgia, it is held that 
section 1117(a) authorizes service connection on a 
presumptive basis only for disability arising in Persian Gulf 
veterans due to "undiagnosed illness" and may not be 
construed to authorize presumptive service connection for any 
diagnosed illness, regardless of whether the diagnosis may be 
characterized as poorly defined].

The appellant's claim is insupportable for another reason.  
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.)  
The record does not show that the lipomas in question have 
resulted in any "disability" within the meaning of the 
applicable law.  

It is now well-settled that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski,  3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  By "disability" is meant "an impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R. § 4.1; see Davis v. Prinicipi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) [Citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect.").  

In this regard, it is not shown that the lipomas in question 
are of such constancy and severity that they would constitute 
a disability within the meaning of the applicable law.  See 
Voerth v. West, 13 Vet. App. 117  (1999) (Holding in part 
that recurrent cysts are not a disability if not of such 
constancy so as to have an impact upon the claimant's 
employment).  

The appellant's claimed recurrent dermatological disorder is 
similarly diagnosed and is not shown to be related to 
service.  As is noted above, the appellant denied having any 
such symptoms prior to his release from active duty in March 
1991, and none were found upon clinical examination.  

During an April 1994 VA examination, the appellant complained 
of blisters of the feet, and characterized their recurrence 
as "come and go."  However, it was noted that the 
appellant's extremities showed no cyanosis, edema, ulceration 
or stasis pigmentation.  

When the appellant's claimed skin disorder of the feet did 
arise, it has been variously diagnosed.  In August 1995, a VA 
examiner diagnosed the appellant to have fibromatosis of the 
feet; in May 1997 a diagnosis of tinea pedis (athlete's foot) 
was rendered; and in June 1998, a VA examiner diagnosed the 
appellant to have possible eczema.  

As noted above, one of the critical components of a grant of 
service connection for a disorder claimed to be presumptively 
linked to Persian Gulf service is that such disorder is 
undiagnosed.  In this case, the appellant has received 
several diagnoses for the foot disorder, and no examiner has 
otherwise linked the lipomas, or the skin disorder of the 
feet, to any incident of military service.  Having reviewed 
the record from this perspective, the Board is of the opinion 
that there is no direct or presumptive linkage between the 
appellant's claimed disorders and any incident of his 
military service.  Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).      

The Board finally observes that although the April 1994 VA 
examiner characterized the appellant's clinical picture as 
"symptoms consistent with the so-called Persian Gulf 
Syndrome," he did not offer any other similar comment or 
note which symptoms which were consistent with the provisions 
of 38 C.F.R. § 3.317 pertaining to the presumption of service 
connection for claimed disabilities.   

The preponderance of the evidence being against the claims, 
the appeal as to service connection for lipomas and for a 
dermatological disorder of the feet is denied.     


ORDER

Service connection for lipomas is denied.

Service connection for a dermatological disorder of the feet 
is denied.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


